DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022, has been entered.

Acknowledgments
In the reply, filed on August 23, 2022, Applicant amended claim 1.
In the final rejection of May 2, 2022, Examiner rejected claims rejected claims 1 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claim 1. Rejection is withdrawn.
Examiner rejected claims rejected claims 1 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claim 1. Rejection is withdrawn.
Currently, claims 1 and 9 are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regards to claim 1, line 15, “inner shield” should be changed to “said inner shield”.
	In regards to claim 1, line 16, “polyactide” should be changed to “polylactide”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevens (US 3,073,307), and further in view of Erickson et al (US 2006/0032769), Walton (WO 93/11814), Thorne (US 5,823,997), and Ozasa (JP 2007-222246).
In regards to claim 1, Stevens teaches a drug delivery needle cannula assembly (Figures 1-4), comprising: 
a hub (hub section [11] and ring section [13]), the hub comprising a first end and a second end, and a hub protrusion (distal portion of ring section [13] that extends distally of hub section [11]) extending distally of the first end of the hub (Figure 1)
a needle cannula (cannula [12]) inserted into and fixedly connected to said hub protrusion such that a patient end of the needle cannula extends distally of the hub protrusion and a non-patient end of the needle cannula extends within a hub cavity of the hub (Figure 1)
an inner shield (sheath [21]) disposed on the hub protrusion for covering the patient end of the needle cannula and abutting a base of the hub at a first end of the inner shield, the inner shield having a diameter smaller than a diameter of the hub (Figure 1)
wherein said hub comprises side walls that remain exposed when said inner shield is disposed on said hub protrusion (Figure 1)
Stevens teaches the hub adapted to being mounted on the outlet end of a hypodermic syringe and other apparatus for administering medicaments (column 1, lines 9-14); however, Stevens does not specifically teach the hub adapted for connection to an insulin pen with the non-patient end of the needle cannula extending within the hub cavity of the hub to penetrate a septum and access a fluid within the insulin pen when the hub is connected to the insulin pen. Erickson et al teaches a drug delivery needle cannula assembly (Figures 1-7), comprising a hub (hub [21]) adapted for connection to an insulin (paragraph [0004]: insulin) pen (medical delivery pen [30]) (Figure 2) with a non-patient end (proximal pointed tip [26"]) of a needle cannula (hollow needle means [26]) extending within a hub cavity (recess [23]) of the hub to penetrate a septum (membrane) and access a fluid (medication) within the insulin pen when the hub is connected to the insulin pen (paragraph [0026]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the hub, of the assembly of Stevens, to be adapted for connection to an insulin pen with the non-patient end of the needle cannula extending within the hub cavity of the hub to penetrate a septum and access a fluid within the insulin pen when the hub is connected to the insulin pen, as taught by Erickson et al, as medical delivery pens have, more recently, become widely used instead of, or in addition to, syringes, e.g., by diabetics, who frequently inject themselves several times a day with accurately measured, adjustable, pre-selected amounts of insulin or other medication, and medical delivery pens are popular with many people for several reasons including the convenience of compact carrying cases which can fit into a purse or equivalent (paragraph [0004]).
	Further, Stevens does not teach a flange disposed at a second end of the inner shield opposite the first end of the inner shield. Walton teaches a drug delivery needle cannula assembly (Figures 2A-2B) comprising an inner shield (needle housing [11]) having a flange (base [17]) disposed at a second end of the inner shield opposite a first end of the inner shield. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the inner shield, of the modified assembly of Stevens and Erickson et al, to have a flange disposed at a second end of the inner shield opposite a first end of the inner shield, as taught by Walton, as such will allow the inner shield to be secured to a flat surface on a table for example, such that when the inner shield is held by the left hand (of a right handed person), the inner shield will not move relative to the flange to which it is secured, which will allow for removal, by screwing off, of the hub and the needle cannula from a syringe/pen without the user having to touch the hub or the needle cannula directly (page 1, Disclosure of the Invention, 3rd paragraph)(page 3, Description of the Preferred Embodiments, 3rd paragraph).
	Further, Stevens does not teach a label tab removably bonded to the second end of the hub for preserving a sterility of the non-patient end of said needle cannula prior to removal of the label tab, and said label tab is bonded to the second end of the hub, as Stevens teaches a cap [28] removably connected to the second end of the hub for preserving a sterility of the non-patient end of said needle cannula prior to removal of the cap (Figure 1)(column 3, line 75, to column 4, lines 1-3), and said cap is connected to the second end of the hub (Figure 1). Thorne teaches a needle cannula assembly (Figures 4-11) comprising a label tab (back seal [114]) removably bonded (releasibly, adhesively affixed) to a second end of a hub (barrel assembly [110]) for preserving a sterility of a non-patient end of a needle cannula (needle [40]) prior to removal of the label tab, and said label tab is bonded to the second end of the hub (Figure 5)(column 7, lines 8-11). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the cap, of the modified assembly of Stevens, Erickson et al, and Walton, to be a label tab removably bonded to the second end of the hub, as taught by Thorne, as such will provide a sterile barrier and tamper indicator until removed from the hub for use (column 7, lines 8-11).
	Further, Stevens does not teach wherein said inner shield and said hub form an interference fit, as Stevens teaches wherein said inner shield and said hub are integrally joined by a frangible section [19] (column 3, lines 64-66) before use of the needle cannula. Walton teaches wherein said inner shield and a hub (needle hub [15]) form an interference fit after use of a needle cannula (needle [14]) (Figures 1A-1B)(page 3, Description of the Preferred Embodiments, 3rd paragraph). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify said inner shield and said hub after use of the needle cannula, of the modified assembly of Stevens, Erickson et al, Walton, and Thorne, to form an interference fit, as taught by Walton, as such will allow for removal, by screwing off, of the hub and the needle cannula from a syringe/pen without the user having to touch the hub or the needle cannula directly (page 3, Description of the Preferred Embodiments, 3rd paragraph).
	Further, Stevens is silent about wherein said hub and inner shield are completely made of biodegradable polyactide (PLA). Ozasa teaches a drug delivery needle cannula assembly (Figure) wherein a hub (hub [3]) and inner shield (protector [4]) are completely made of biodegradable polyactide (PLA) (English translation of JP 2007-222246, page 2, Description, 13th and 14th paragraphs: The hub 3 is not limited in any way as long as it can be connected to a syringe tip (not shown) in the same manner as a normal injection needle hub. Although the material is not particularly limited, it is preferable to use… a biodegradable polymer such as polylactic acid… because it is easy to manufacture… The protector 4 is not limited in any way as long as it can cover the needle main body portion before use and prevent false puncture and protect the needle main body portion before use in the same manner as a normal injection needle protector. As the material,… similar to the hub or a biodegradable polymer can be used.). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify said hub and inner shield, of the modified assembly of Stevens, Erickson et al, Walton, and Thorne, to be completely made of biodegradable polyactide (PLA), as taught by Ozasa, as such is easy to manufacture (English translation of JP 2007-222246, page 2, Description, 13th and 14th paragraphs).
In regards to claim 9, in the modified assembly of Stevens, Erickson et al, Walton, Thorne, and Ozasa, Stevens does not teach a label tab. Thorne teaches that said label tab comprises a label [114]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the label tab, of the modified assembly of Stevens, Erickson et al, Walton, Thorne, and Ozasa, to comprise a label, as taught by Thorne, as such will provide a sterile barrier and tamper indicator until removed from the hub for use (column 7, lines 8-11).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to claim 1, Applicant argued: The amended claim 1, however, recites "wherein an inner shield and said hub form an interference fit". Not only does Stevens not disclose this element of the claim, but a person of ordinary skill, upon reading Stevens, would be led in a direction divergent from the path that was taken by the applicant, e.g., an interference fit between the hub and inner shield (see MPEP 1504.03(III)). Additionally, the modification of Stevens with an interference fit would render Stevens unsatisfactory for its intended purpose and would change the principle of operation of Stevens, as the purpose of Stevens is to "provide an improved tamper-proof sheath means for a cannula of a detachable hypodermic needle hub structure", and the interference fit would prevent a user from knowing if the needle has been tampered with (see MPEP 2143.01(V)) and change the severing function of the breaking of the frangible section (see MPEP 2143.01(VI)). Therefore, a 103 rejection of claim 1 in view of Stevens cannot be sustained (Remarks, page 5). Examiner disagrees. Walton renders obvious wherein said inner shield [11] and a hub [15] form an interference fit after use of a needle cannula [14], as such will allow for removal, by screwing off, of the hub and the needle cannula from a syringe/pen without the user having to touch the hub or the needle cannula directly (Figures 1A-1B)(page 3, Description of the Preferred Embodiments, 3rd paragraph). A person having ordinary skill in the art at the time the invention was made would have realized the interference fit, of Walton, to be useful after use of the needle cannula. With Stevens teaching said inner shield [21] and said hub [11][13] are integrally joined by a frangible section [19] (column 3, lines 64-66) before use of the needle cannula [12], it is understood that the frangible section is severed to separate the inner shield from the hub such that the needle cannula can be used (column 4, lines 17-30). In the combination of Stevens and Walton, after the needle cannula is used, the inner shield, of Stevens, would be again placed upon the hub and needle cannula, of Stevens, in an interference fit, as rendered obvious by Walton, as such will allow for removal, by screwing off, of the hub and the needle cannula from a syringe/pen without the user having to touch the hub or the needle cannula directly (Walton, Figures 1A-1B)(Walton, page 3, Description of the Preferred Embodiments, 3rd paragraph). In the combination of Stevens and Walton, the tamper-proof characteristic of the frangible section [19], of Stevens, would be maintained before the needle cannula is used, and the interference fit between the inner shield and the hub occurring after the needle cannula is used. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783